ORDER
PASCAL P. GALLERANO of WEST CALDWELL who was admitted to the bar of this State in 1972, having pleaded guilty to an indictment charging him with soliciting a bribe in violation of N.J.S.A. 2C:27-6, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-6(b)(l), PASCAL P. GALLERANO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that PASCAL P. GALLERANO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that PASCAL P. GALLERANO comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.